department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division release number release date uil code date dec person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court march 20xx certified mail -return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective january 20xx our adverse determination was made for the following reason s you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 c contributions to your organization are not deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition of the internal_revenue_code filed under sec_7428 declaratory_judgment be for ifyou decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs ifyou qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours for mary a epps acting director exempt_organizations examinations enclosure publication department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date july 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von leinen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer issue year period ended 20xx tax identification_number exhibit explanations of items whether code should be revoked facts tax exempt status under sec_501 of the internal revenue organizational information was incorporated on september 20xx the organization originally received exemption under sec_501 of the internal_revenue_code in 20xx the organization’s original bylaws indicated that its purpose was to promote and preserve the use and knowledge of firearms and related skills and the preservation of the second amendment on january 20xx the organization amended its articles of incorporation and indicated that its purpose has and will continue to offer educational and comprehensive on february 20xx the organization submitted form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code exemption was granted on july 20xx operational information during the course of examination the organization provided that it holds six to seven meetings in the months of may through november that totals about seven hours offers approximately five educational classes one hour long during the months of may through august that consist of classes to its members and the public in conjunction with the that totals five hours it also provides the exchange of information and cooperation among persons interested in is open to its members and the public provides august in september and november the organization offers organization also provides a small private the the organization’s spent approximately xx hours out of a total of xx hours on educational activities which is about xx percent for nonmembers all equipment except activities are approximately xx hours ownership which totals about five hours its which from may to are provided all the catalog number 20810w form 886-a page publish no irs gov department of the treasury-internal revenue service financial information schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number exhibit year period ended 20xx the organization filed form 990-n treasurer's report for the year 20xx reports the following revenue and expenses income fundraising events annual raffle ticket sales donation membership dues promotional materials sales hats patches use fees total revenues dollar_figurex xxx xx xx xx xxx xx xx xx xx xx xx xx dollar_figurex xxx xx dollar_figure xx xx xxx xx xx xx x xx xx xx xx xx xx xx xxx xx xx xx xxx xx xx xx x xx dollar_figurex xxx xx dollar_figurex xxx xx expenses administrative state fee irs post master box rental facilities net_income fundraising costs maintenance tools rental meeting place porta potti clean out raffle prizes table cost to sell tickets insurance entertainment appreciation awards safety supplies total expenses catalog number 20810w form 886-a law the organization did not have any expenses related to educational activities sec_501 of the internal_revenue_code provides for exemption from federal_income_tax of organizations organized and operated exclusively for educational charitable and or religious purposes department of the treasury-internal revenue service page publish no irs gov schedule number or exhibit form 886-a rev date explanations of items exhibit name of taxpayer tax identification_number sec_1_501_c_3_-1 of the income_tax regulations defines the term educational as including the instruction or training of the individual for the purpose of improving or developing his capabilities year period ended 20xx sec_1_501_c_3_-1 of the income_tax regulations provides in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section meet either the organizational_test or the operational_test it is not exempt if an organization fails to effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 taxpayer’s position government’s position the taxpayer has indicated that they might agree to the revocation of exempt status the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure cross- referencing dollar_figure et seq in order for an organization to retain its exempt status under sec_501 of the internal_revenue_code it must demonstrate to the internal_revenue_service that it meets both the organizational and the operational tests the facts stated above indicate that failed the operational_test under sec_501 of the internal_revenue_code an organization’s activities that meet the operational_test under sec_501 of the code must be exclusively educational charitable or religious exclusively educational since they are operating a d i a and c -1 a of the income_tax regulations department of the treasury-internal revenue service see sec_1 c - activities are not catalog number 20810w form 886-a publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items exhibit name of taxpayer year period ended 20xx tax identification_number conclusion since c of the code its federal tax exempt status under such section should be revoked effective january 20xx tax_return for the tax_year ended december 20xx and all years thereafter is not operating exclusively for the exempt_purpose under section is liable for filing form_1120 u s_corporation form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page
